Motion granted only insofar as to stay, for a period of twenty days after service upon defendants by plaintiff of a copy of the order entered herein, together with notice of entry, the time within which defendants may serve and file, in the office of the clerk of the trial court, a written stipulation consenting to increase the verdict in plaintiff’s favor to $125,000, plus interest and costs, in accordance with the order and decision of this Court (168 AD2d 245) entered on December 6, 1990; the motion is otherwise denied. Concur—Rosenberger, J. P., Kupferman, Asch, and Smith, JJ.